                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION



Clifford L. Young,
                                           Case No. 2:18-cv-1252
      Movant,                              Judge Michael H. Watson
                                           Magistrate Judge Chelsey M. Vascura

      V.




Warden, Madison Correctional
Institution,

      Respondent.

                                       ORDER

      Petitioner seeks a writ of habeas corpus under 28 U.S.C. § 2254. EOF

No. 1. On April 25, 2019, the Magistrate Judge issued an Order and Report and

Recommendation ("R&R") recommending that one of Petitioner's claims- that he

received ineffective assistance of counsel when his attorney failed to subpoena

certain witnesses— be dismissed as proceduraiiy barred. EOF No. 4. Although

the parties were advised of the right to file objections to the R&R, and of the

consequences for failing to do so, no objections have been filed. Therefore, the

R&R is ADOPTED and AFFIRMED. The Court further finds that there is no Just

reason for delay, and that this Order therefore constitutes a final Judgement as to

the ineffective assistance claim described above. See Fed.R.Civ.Proc. 54(b).

           Pursuant to 28 U.S.C. § 2253(c)(1 )(A) and Rule 11 of the Rules

Goveming Section 2254 Proceedings in the United States District Courts, the
Court must determine whether to Issue a certificate of appeaiabiiity when it

enters a final order adverse to a habeas petitioner. Because Petitioner has

waived the right to file an appeal by failing to file objections to the R&R, see

Thomas v. Am, 474 U.S. 140,147 (1985); United States v. Walters, 638 F. 2d

947, 950 (6th Cir. 1981), the Court DECLINES to issue a certificate of

appeaiabiiity

        IT IS SO ORDERED.

                                                               I

                                       MICHAEL H. WATSON, JUDGE
                                       UNITED STATES DISTRICT COURT




Case No. 2:18-cv-1252                                                     Page 2 of 2
